J-A12032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEBEH KAWAH,                                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                           Appellant

                      v.

PHH MORTGAGE CORPORATION, F/K/A
CENDANT MORTGAGE D/B/A PHH
MORTGAGE SERVICES, FEDERAL
NATIONAL MORTGAGE ASSOCIATION,
D/B/A/ FANNIE MAE,

                           Appellees                 No. 2096 EDA 2015


                    Appeal from the Order Entered June 5, 2015
               In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): November Term 2013, No. 01923


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JULY 08, 2016

      Appellant Jebeh Kawah appeals pro se from the June 5, 2015, Order

which sustained the preliminary objections of PHH Mortgage Corporation

(“PHH”) and the Federal National Mortgage Association (d/b/a “Fannie Mae”)

(collectively “Appellees”), and dismissed Appellant’s amended complaint with

prejudice.    We affirm.

      The relevant facts and procedural history have been aptly set forth by

the trial court as follows:

           On January 3, 2005, Appellant executed a Mortgage upon
      the premises of 12135 Academy Road #26, Philadelphia, PA,
      19154-2942. The Mortgage was recorded at the Office of the
      Recorder of Deeds of Philadelphia County[.]



*Former Justice specially assigned to the Superior Court.
J-A12032-16


           On June 1, 2008, Appellant defaulted on her Mortgage; by
     the terms of the Mortgage, upon default of payment the entire
     debt was immediately collectible. See [Appellees’] Preliminary
     Objections, ¶¶ 2-3.

           On May 19, 2009, PHH filed its Complaint in Mortgage
     Foreclosure.

           On April 16, 2010, default judgment was entered against
     Appellant for her failure to file an Answer to the Complaint in
     Mortgage Foreclosure.

            The instant case commenced [on] November 18, 2013,
     when Appellant filed her complaint pro se and accompanying
     petition to proceed in forma pauperis, alleging discrimination
     under federal laws, violations of the Home Affordable
     Modification Program (“HAMP”) guidelines, violations of the
     Pennsylvania Unfair Trade Practices and Consumer Protection
     Law, and negligence in the processing and/or reviewing of her
     loan modification application.    In her complaint, [Appellant]
     sought a Temporary Restraining Order and Preliminary
     Injunctive Relief preventing her ejectment from 12135 Academy
     Road, the rescinding of the foreclosure, and unspecified
     monetary damages.

           On December 13, 2013, Appellant filed a preliminary
     injunction seeking the same relief as that in her Complaint,
     which was denied on December 26, 2013, as moot.

           On December        26, 2013, a judgment of non pros was
     entered for failure to   pay the appropriate filing fee; however, the
     same day, the case       was placed back into active status due to
     being non prossed in     error.

           On February 12, 2014, [Appellees] filed preliminary
     objections to [Appellant’s] Complaint, on the grounds that the
     Complaint was frivolous litigation pursuant to Pa.R.C.P. 233.1(a)
     as the arguments were the same as those raised in her
     preliminary injunction and would have been more properly
     brought as an Answer and New Matter in the underlying
     foreclosure action; and that the Complaint did not conform to
     Pa.R.C.P. 1028(a)(3), requiring specificity in pleading, as the
     Complaint was “replete with conclusory allegations” and failed to
     present facts to support her accusations. See [Appellees’]
     Preliminary Objections, ¶¶ 19-22.

                                      -2-
J-A12032-16


          [Appellant] did not respond to [Appellees’] Preliminary
     Objections.

           On March 12, 2014, [the trial court] entered an order
     sustaining [Appellees’] Preliminary Objections and dismissing
     [Appellant’s] Complaint [without prejudice].

           On March 17, 2014, Appellant filed a timely Motion for
     Reconsideration, alleging that Appellees had continued to send
     her “contradictory and confusing communication” regarding her
     mortgage status despite having admitted to processing errors,
     and arguing that a manifest injustice had occurred because she
     was a pro se party and had been treated unfairly.          See
     [Appellant’s] Motion for Reconsideration, ¶¶ 2-3, 6.

           On April 8, 2014, [Appellees] filed a timely response to
     [Appellant’s] motion, denying [Appellant’s] averments and
     noting that [Appellant] failed to file a responsive pleading to
     contradict the averments of [Appellees’] Preliminary Objections.
     See    [Appellees’]  Answer     to   [Appellant’s]  Motion   for
     Reconsideration, ¶¶ 1-6.

           On April 14, 2014, prior to th[e] [trial court’s] ruling on the
     Motion for Reconsideration, Appellant filed a Notice of Appeal to
     the Superior Court.

           On April 22, 2014, [the trial court] formally denied
     Appellant’s Motion for Reconsideration.

           On April 28, 2014, [the trial court] filed its Order pursuant
     to Pa.R.A.P. 1925(b), directing Appellant to file a Concise
     Statement of Matters Complained of on Appeal within twenty-
     one (21) days.

           On April 29, 2014, Appellant filed her Statement of Errors
     Complained of on Appeal, arguing that [the trial court] erred in
     “dismissing [Appellant’s] Complaint due to no response.” See
     Appellant’s Concise Statement of Errors Complained of on
     Appeal, ¶¶ 1-3.

           On July 1, 2014, the Property was sold at [a] Sheriff’s sale
     [to Fannie Mae]. See Appellees’ Preliminary Objections, ¶ 18.

          On July 25, 2014, [the trial court] issued its opinion
     pursuant to Pa.R.A.P. 1925(a).


                                     -3-
J-A12032-16


         On February 27, 2015, Appellees filed a Rule to file a
     Complaint.

            On April 1, 2015, Appellant filed an Amended Complaint,
     raising several counts. Her Complaint averred that Appellees
     discriminated against Appellant in regard to loan modification of
     the mortgage on the Property in violation of various federal
     laws; violations of HAMP; “wrongful foreclosure;” breach of
     contract; breach of the covenant of good faith and fair dealing;
     violations of Pennsylvania’s Unfair Trade Practices and Consumer
     Protection Law; and “willful, negligent, and continued
     misrepresentations.”

           On April 15, 2015, the Superior Court of Pennsylvania
     quashed Appellant’s April 14, 2014, appeal [on the basis it was
     taken from a non-appealable interlocutory order].

           On May 13, 2015, Appellees filed Preliminary Objections to
     Appellant’s [Amended] Complaint, averring that Appellant’s
     Amended Complaint should be dismissed pursuant to Pa.R.C.P.
     233.1 as frivolous litigation [based on the theory of res
     judicata];. . .pursuant to Pa.R.C.P. 1028(a)(3) as the Complaint
     lacked sufficient specificity; and. . .pursuant to Pa.R.C.P.
     1028(a)(4) [since the Complaint failed to state a cause of
     action].

           On June 5, 2015, [the trial court] sustained Appellees’
     Preliminary Objections and dismissed Appellant’s Amended
     Complaint with prejudice.

           On June 7, 2015, [despite the dismissal of her Amended
     Complaint with prejudice,] Appellant filed a Second Amended
     Complaint, averring that she did not receive electronic notice of
     the Preliminary Objections in accordance with Pa.R.C.P. 205.4.

            On June 10, 2015, Appellees filed a Motion to Strike
     Appellant’s [Second] Amended Complaint, averring that
     Appellant’s [Second] Amended Complaint was untimely, filed not
     only after the response was due, but after she received notice of
     [the trial court’s] June 5, 2015, Order granting Appellees’
     Preliminary Objections, [ ] that service of the objections had
     been completed[,] and that Appellant had not raised sufficient
     facts to rebut the presumption of proper service.




                                   -4-
J-A12032-16


           On June 12, 2015, [before the trial court ruled on
     Appellees’ Motion to Strike], Appellant filed a Motion for
     Reconsideration [of the June 5, 2015, Order]. [The Motion] did
     not raise any additional facts or law that would require granting
     said Motion, [and it was summarily denied]. Appellant argued
     that as Appellees “filed multiple Praecipes to Discontinue and
     End Matter. . .any subsequent foreclosure action should have
     been initiated with appropriate notice to [Appellant].” However,
     an examination of the docket in Appellees’ Mortgage Foreclosure
     case against Appellant reflects that a Judgment by Default was
     entered April 16, 2010; that a sheriff’s sale was held in 2010 but
     set aside by Appellees on April 18, 2011; that the Property was
     resold on July 1, 2014; and that a Satisfaction of Judgment and
     Praecipe to Discontinue were then filed on April 23, 2015.
     Despite Appellant’s averments, none of this activity amounts to
     the creation of a “subsequent foreclosure notice.”

           On June 25, 2014, Appellant filed a timely Notice of Appeal
     to the Superior Court.

           On June 29, 2015, [the trial court] issued its Order
     pursuant to Pa.R.A.P. 1925(b), directing Appellant to file her
     Concise Statement of Matters Complained of on Appeal within
     twenty-one (21) days.

            On July 15, 2015, Appellant filed her Concise Statement of
     Matters Complained of on Appeal, averring that [the trial court]
     erred: in sustaining Appellees’ Preliminary Objections and
     misapplied the theory of res judicata because the case is based
     upon a “different transaction—namely the TPP (Trial Period Plan)
     agreement;” in concluding that Appellant failed to state a
     sufficient cause of action; and in dismissing Appellant’s Motion
     for Reconsideration “without regard to the Notice deficiency of all
     of    [Appellees’]  subsequent    foreclosure   actions    against
     [Appellant].”

           [On July 24, 2015, the trial court filed a responsive
     Pa.R.A.P. 1925(a) Opinion.]

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 7/24/15, at 1-5 (footnotes and

bold omitted).




                                    -5-
J-A12032-16


      In its Opinion, the trial court explained it dismissed Appellant’s

amended complaint with prejudice based on the application of the doctrine

of res judicata. Moreover, the trial court indicated that, even if Appellant’s

claims were not barred by res judicata, her amended complaint failed to

state a cause of action for which relief could be granted such that dismissal

was proper. Finally, the trial court found meritless Appellant’s claim that the

court abused its discretion in failing to grant Appellant’s June 12, 2015,

motion for reconsideration.

      Our standard of review of a trial court ruling sustaining preliminary

objections is as follows:

            [We must] determine whether the trial court committed an
      error of law. When considering the appropriateness of a ruling on
      preliminary objections, the appellate court must apply the same
      standard as the trial court.

             Preliminary objections in the nature of a demurrer test the
      legal sufficiency of the complaint. When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom.      Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases
      in which it is clear and free from doubt that the pleader will be
      unable to prove facts legally sufficient to establish the right to
      relief. If any doubt exists as to whether a demurrer should be
      sustained, it should be resolved in favor of overruling the
      preliminary objections.

Majorsky v. Douglas, 58 A.3d 1250, 1268-69 (Pa.Super. 2012) (quotation

omitted).

      On appeal, Appellant has presented this Court with a largely

incomprehensible, undeveloped argument. For instance, as it pertains to the


                                     -6-
J-A12032-16


trial court dismissing her amended complaint on the basis of res judicata,

Appellant’s entire argument with regard thereto is found in the “Summary of

Argument” portion of her appellate brief, wherein she states:

        Appellees maintain [Appellant’s] claims are barred by res
        judicata, but the facts of the case indicate otherwise: the bases
        of [Appellant’s] claims could not have been brought up during
        any prior adjudications since they were undisclosed during the
        prior processes. In essence, PHH’s actions in breaching its
        contract with [Appellant] are so fraught with previously
        undisclosed misrepresentation as to constitute constructive fraud
        based on their concealment of material fact and [Appellant’s]
        justifiable reliance on PHH’s misrepresentations.

Appellant’s Brief, Summary of Argument.1

        Appellant’s conclusory, undeveloped paragraph lacking citation to

authority is insufficient to permit meaningful review of whether the trial

court erred in dismissing Appellant’s amended complaint on the basis of res

judicata. Accordingly, although we are not insensitive to the fact Appellant

is proceeding pro se, we decline to address this issue further. See Wilkins

v. Marsico, 903 A.2d 1281, 1284 (Pa.Super. 2006) (holding that, although

this Court is willing to liberally construe materials filed by a pro se litigant,

pro     se   status    confers    no    special   benefit   upon   the   appellant);

Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa.Super. 1998) (“When

issues are not properly raised and developed in briefs,. . .a court will not

consider the merits thereof.”) (citations omitted).

____________________________________________


1
    Appellant has not paginated her brief.



                                           -7-
J-A12032-16


         With regard to whether the trial court properly sustained the

preliminary objections and dismissed Appellant’s amended complaint on the

basis it failed to state a cause of action, to the extent Appellant’s brief

presents a cogent argument, we affirm on the basis of the well-reasoned

opinion authored by the Honorable Nina Wright Padilla.                  See Trial Court

Pa.R.A.P. 1925(a) Opinion, filed 7/24/15. Specifically, (1) as to Appellant’s

claim Appellees violated HAMP, the trial court concluded Appellant’s claim

failed    as    a    matter   of    law   since   “Appellant’s    raising   of    Appellees’

noncompliance with HAMP is futile when Appellant has no right to enforce

compliance[,]” Id. at 9 (quoting HSBC Bank, NA v. Donaghy, 101 A.3d
129, 137 (Pa.Super. 2014));2 (2) as to Appellant’s claim she was subjected

to a “wrongful foreclosure,” the trial court concluded Appellant’s claim failed

since     she       was   “barred    from      re-litigating   claims   related     to   the

foreclosure...[and] waived her right to appeal the foreclosure[,]” Id.; (3) as

to Appellant’s claim of breach of contract that the HAMP trial modification

plan offered to Appellant constituted a contract and Appellees breached the
____________________________________________


2
 As this Court indicated in Donaghy:
     [I]t is well-settled that borrowers do not have a private federal
     right of action under HAMP, a federal program created pursuant
     to the Emergency Economic Stabilization Act. The primary
     reason upon which courts have relied to deny borrowers a right
     of action is that borrowers are not intended third party
     beneficiaries of HAMP contracts between the federal government
     and lenders.
Donaghy, 101 A.3d at 136 (citations omitted).




                                            -8-
J-A12032-16


contract by declining to modify her loan, the trial court concluded this was

an attempt to assert a private cause of action under HAMP and “Appellant

cannot bring a private cause of action for alleged violations of HAMP[,]” Id.;

(4) as to Appellant’s claim Appellees violated Pennsylvania’s Unfair Trade

Practices and Consumer Protection Law (“UTPCPL”), 73 P.S. § 201-1 et seq.,

the trial court noted Appellant presented “conclusory statements of law,

[and] she does not identify how Appellee[s] violated any practices of the

UTPCPL[,]”3 Id. at 10; (5) as to Appellant’s claim of willful, negligent, and

continued misrepresentations by Appellees, the trial court concluded

Appellant’s claim failed as a matter of law since Appellant did not proffer

facts indicating that Appellees owed a duty of care to her, Id.4,   5



____________________________________________


3
 For a discussion of the elements of a claim under the UTPCPL, see Kern v.
Lehigh Valley Hospital, Inc., 108 A.3d 1281 (Pa.Super. 2015).
4
  Moreover, as to any suggestion made by Appellant regarding intentional
misrepresentation, the trial court noted the claim failed as a matter of law
since “Appellant has not and cannot prove that any alleged misstatements
were made falsely with knowledge of the falsity or recklessness as to
whether it is true or false.” Trial Court Pa.R.A.P. 1925(a) Opinion, filed
7/24/15, at 11.
5
  In its Opinion, the trial court also discussed the reasons it sustained
Appellees’ preliminary objections regarding Appellant’s claims that Appellees
discriminated against her in regard to the loan modification of the mortgage
in violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq.,
the Fair Housing Act, 42 U.S.C. § 3605, and Appellant’s equal rights under
42 U.S.C. § 1981. See Trial Court Pa.R.A.P. 1925(a) Opinion, filed 7/24/15,
at 7-8. Appellant has presented no argument concerning the trial court’s
sustaining of Appellees’ preliminary objections as to these claims.




                                           -9-
J-A12032-16


       Finally, as to Appellant’s claim the trial court erred in denying her

motion for reconsideration, the trial court noted “[the motion] did not raise

any additional facts or law that would require granting said [m]otion, [and it

was summarily denied].” Id. at 4. We find no abuse of discretion in this

regard.    See Cohen v. Furin, 946 A.2d 125 (Pa.Super. 2008) (noting

review of motion for reconsideration is subject to an abuse of discretion

standard).6

       For all of the foregoing reasons, we affirm. We direct the parties to

attach a copy of the trial court opinion in the event of further proceedings.

       Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2016




____________________________________________


6
 Appellant presents in her brief various allegations related to her ejectment.
However, an appeal related to the ejectment action has been listed in this
Court at a separate docket number, 2704 EDA 2015, and a panel of this
Court shall address issues related thereto in a separate decision.



                                          - 10 -